      Case 2:17-cr-00182-TOR     ECF No. 117      filed 12/07/20   PageID.460 Page 1 of 4




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                     NO: 2:17-CR-0182-TOR-1
 8                              Plaintiff,
                                                     ORDER DENYING REQUEST TO
 9          v.                                       AMEND JUDGMENT AND
                                                     SENTENCING
10    JAMES T. McGUIRE,

11                              Defendant.

12         BEFORE THE COURT is Defendant’s pro se Request to Amend Judgment

13   and Sentencing. ECF No. 116. Because the Court does not have jurisdiction to

14   grant the request, it is summarily denied.

15                                    BACKGROUND

16         On November 17, 2017, Defendant appeared for his arraignment before the

17   Court by way of a Writ of Habeas Corpus ad Prosequendum. ECF No. 22, 31. On

18   September 20, 2018, Defendant entered a plea of guilty to Count 2 of the

19   Indictment filed on October 17, 2017, charging him with Possession with the Intent

20   to Distribute 50 Grams or More of Actual Methamphetamine, in violation of 21


     ORDER DENYING REQUEST TO AMEND JUDGMENT AND SENTENCING ~ 1
      Case 2:17-cr-00182-TOR      ECF No. 117    filed 12/07/20   PageID.461 Page 2 of 4




 1   U.S.C. § 841. On February 14, 2019, Defendant was sentenced to prison for 120-

 2   months followed by a 5-year term of supervised release. ECF No. 88. The

 3   sentence was not specified as concurrent with any other sentences. Earlier,

 4   Defendant had been sentenced to a 12-month and 1-day sentence in Chelan County

 5   Superior Court which he was effectively serving while appearing in federal court

 6   on the Writ of Habeas Corpus ad Prosequendum. See ECF No. 82, PSIR at ¶ 78.

 7   Additionally, at the time of his federal sentencing, there was an outstanding state

 8   warrant for his arrest from Douglas County Superior Court. See ECF No. 82, PSIR

 9   at ¶ 86.

10                                      DISCUSSION

11          Only the Bureau of Prisons has discretion to grant defendants credit for time

12   served prior to the start of their federal sentences, and a criminal defendant may

13   only challenge the Bureau’s calculation of credits in a habeas corpus action based

14   on 28 U.S.C. § 2241 after the exhaustion of administrative remedies. Zavala v.

15   Ives, 785 F.3d 367, 370 n.3 (9th Cir. 2015).

16          Title 18 U.S.C. § 3585 governs the calculation of the length of a federal

17   criminal sentence. Under the statute, a term of imprisonment begins “on the date

18   the defendant is received in custody awaiting transportation to, or arrives

19   voluntarily to commence service of sentence at, the official detention facility at

20   which the sentence is to be served.” 18 U.S.C. § 3585(a). The statute then


     ORDER DENYING REQUEST TO AMEND JUDGMENT AND SENTENCING ~ 2
      Case 2:17-cr-00182-TOR      ECF No. 117    filed 12/07/20   PageID.462 Page 3 of 4




 1   provides that the defendant is entitled to sentencing credit for time spent in

 2   “official detention” prior to the commencement of the term of imprisonment:

 3         Credit for prior custody.—A defendant shall be given credit toward
           the service of a term of imprisonment for any time he has spent in
 4         official detention prior to the date the sentence commences—
               (1) as a result of the offense for which the sentence was imposed;
 5             or
               (2) as a result of any other charge for which the defendant was
 6             arrested after the commission of the offense for which the
               sentence was imposed;
 7         that has not been credited against another sentence.

 8   18 U.S.C. § 3585(b). However, “§ 3585(b) does not authorize a district court to

 9   compute the credit at sentencing.” United States v. Wilson, 503 U.S. 329, 333-34

10   (1992); accord United States v. Checchini, 967 F.2d 348, 350 (9th Cir. 1992)

11   (sentencing court lacked jurisdiction to grant defendant the requested credit). The

12   initial calculation must be made by the Attorney General acting through the Bureau

13   of Prisons. United States v. Lualemaga, 280 F.3d 1260, 1265 (9th Cir. 2002).

14   Thus, a defendant must “exhaust his administrative remedies before he can petition

15   for judicial review of the Attorney General’s denial (if any) of credit for time

16   served.” Checchini, 967 F.2d at 350. Defendant has not shown that he exhausted

17   his administrative remedies.

18         More significantly, this action is filed in the wrong district. Generally, a

19   prisoner may challenge his sentence under 28 U.S.C. § 2255 in the sentencing

20   court. But where a prisoner argues he is entitled to credit against his sentence for


     ORDER DENYING REQUEST TO AMEND JUDGMENT AND SENTENCING ~ 3
      Case 2:17-cr-00182-TOR       ECF No. 117   filed 12/07/20   PageID.463 Page 4 of 4




 1   time spent in custody prior to sentencing, he is challenging the execution of his

 2   sentence rather than the sentence itself. United States v. Giddings, 740 F.2d 770,

 3   772 (9th Cir. 1984). In such circumstances, the prisoner must petition for a writ of

 4   habeas corpus under 28 U.S.C. § 2241. Id. The Supreme Court has held that a

 5   writ under § 2241 must issue from the court with jurisdiction over the prisoner’s

 6   custodian. Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 494–

 7   95 (1973).

 8         ACCORDINGLY, IT IS HEREBY ORDERED:

 9         Defendant’s pro se Request to Amend Judgment and Sentencing, ECF No.

10   116, is DENIED without prejudice to exhaustion of administrative remedies and

11   filing in the proper court, if need be.

12         The District Court Clerk is hereby directed to enter this Order and provide

13   copies to the parties.

14         DATED December 7, 2020.

15

16                                   THOMAS O. RICE
                                  United States District Judge
17

18

19

20


     ORDER DENYING REQUEST TO AMEND JUDGMENT AND SENTENCING ~ 4
